 I)I(ISIONS OF NATIONAL. ILABOR RI.AI IONS BOARI)Shopmen's Local Union No. 455, International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, AFI,-CIO and Stokvis Multi-Ton Corp.Cases 29 ('(' 618, 29 C'B 3314, and 29 CB 3381July 10, 1979DI)lCISION AND ORDERBY MEMBIRS JNKINS, MURPIIY, AND) TRUISI)AI.IOn January 16, 1979, Administrative Law JudgeHIerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsland has decided to affirm the rulings, findings.' andconclusions2of' the Administrative Law Judge, onlyto the extent consistent herewith, and to adopt hisrecommended Order, as modified herein.We agree with the Administrative Law Judge thatRespondent violated Section 8(b)(1)(A) by threaten-ing the driver of a Vancar truck; by delaying a truckof Roadway Express, Inc., hereinafter called Road-way, from leaving Stokvis Multi-Ton Corp., hereinaf-ter called Stokvis; and by delaying a Vancar truckfrom entering Stokvis; and violated Section 8(b)(4)(i)and (ii)(B) by picketing the terminal of Roadway andIML Freight, Inc., hereinafter called IML. For thereasons set forth below, however, we do not adopt theAdministrative Law Judge's findings that Respondentviolated Section 8(b)(4)(ii)(B) by threatening PerkinsTrucking Co., Inc., herein referred to as Perkins, toforce it to cease handling and transporting Stokvis'products and to cease doing business with Stokvis;and Section 8(b)(4)(i)(B) by picketing Perkins to in-duce its employees to refuse to handle Stokvis'freight.I. Respondent sent Stokvis a telegram demandingrecognition of its production and maintenance em-i Respondent has excepted to certain credibility findings made by the Ad-millistrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In the absence of exceptions., we adopt, pro forrna, the AdministrativeLaw Judge's dismissal of the complaint's allegation that the Respondentviolated Sec. 8(b)( )(A) of the Act by kicking a nonstriking Stokvis employ-ee's van as it crossed the primary picket line.ployees on May 2, 1978.3 On May 8, a strike to com-pel recognition was begun. On May iI, a Perkinstruck arrived at Stokvis to pick up Stokvis' products.After several pickets spoke to the driver, he pulledinto adjoining premises and telephoned )uTot. thevice president of Perkins, and told him that he wasunable to make the pickup. DuTot and a shop flore-man drove over to Stokvis and exchanged places withthe driver. Thereupon, the pickets gathered aroundthe truck shouting obscenities. One of the picketsjumped onto the running board of the truck andveiled at I)uTot, "We're going to rape your wife ....I'm going to break you legs." He then pointed toI)uTot's face and stated. "Just remember what I looklike, because I know who you are. I'm going to getyou ... [Wie're going to get all your trucks, you run alot of them." At which point, DuTot called on twopolicemen to move the pickets, and the truck contin-ued to the loading dock.The Administrative Law Judge found that Respon-dent was responsible for the threats made to DuTotand their object was to force DuTot and Perkins tocease handling and transporting Stokvis' productsand to cease doing business with Stokvis. Accord-ingly, he found that Respondent violated Section8(b)(4)(ii)(B). However, it is well established that pri-mary pickets may persuade "neutral" employers frommaking pickups and deliveries at the premises of theprimary dispute, and that the use of violence orthreats of violence is immaterial with respect to analleged 8(b)(4) violation.4Here the picketing was, asindicated, done at the site of' the primary dispute(Stokvis), and the object of the threats was to preventa neutral employer (Perkins) from crossing the pri-mary picket line to make the pickup. While arguably,the threat, "Wie're going to get all your trucks, yourun a lot of' them and we'll get every one of them,"might be construed as an unlawful threat to picketPerkins' trucks wherever they went if they did notcease handling Stokvis' goods, we do not believe thatsuch a construction is warranted under the circum-stances. At best, the threat was ambiguous since itwas made in the context of other threats aimed atstopping the Perkins truck from crossing the picketline. Furthermore, since Perkins made regular pick-ups at Stokvis, the threat can be interpreted as threat-ening only to "get" the trucks attempting to makepickups at Stokvis. Accordingly, we find that, sincethe picketing occurred at the premises of the struckemployer and that the threats were directed at pre-venting Perkins' vice president and a supervisor from3 All dates refer to 1978.International Rice Milling Co. v. N L R B. 341 U.S. 665 (1951 I ocal761. International Union of lectrical. Radio and Machine Workers. A Fl.('10 General Electri Compan/ v. N.I.R B. 366 I.S. 667. 673 674 (19611;and Dover (Corporation. Vorrt Division. 211 NLRB 955 (1974).243 NI RB No. 3934() SHO()PME N'S i.(OCAI. NI()N NO. 455crossing the primary picket line to make a regularpickup, the Respondent did not violate Section8(b)(4)(ii)(B) by such threats.'2. On August 2, approximately 8 to 12 strikingStokvis employees, including the picket line captain,arrived at the Perkins terminal at 7 a.m. They werecarrying "strike" signs. but engaged in no picketing;they stood 5 to 10 feet from the terminal gate. Theytold Moore. the assistant shop steward at Perkins,that they were individuals trying to gain informationfor their personal use and wanted to know if Perkinswas handling any Stokvis freight. They were told byanother Perkins employee who was present that Stok-vis freight had not been carried during the last coupleof weeks. The Stokvis striking employees left about 8a.m.The Administrative Law Judge concluded that Re-spondent was responsible for the actions of the strik-ing Stokvis employees and found that their presenceoutside the Perkins terminal with "strike" signs, to-gether with their conversation with Moore. consti-tuted an unlawful appeal to Perkins to refrain fromhandling Stokvis freight. and thus violated Section8(b)(4)(i)(B). We disagree. Since the striking Stokvisemployees merely milled outside the Perkins terminalfor an hour and only sought to find out whether Per-kins currently was handling any Stokvis freight, wefind that the General Counsel has failed to establishthat Respondent, through the Stokvis employees, en-gaged in conduct with an object of inducing Perkins'employees to refrain from handling Stokvis' freight.Accordingly, we dismiss the 8(b)(4)(i)(B) allegation ofthe complaint alleging the foregoing conduct to beunlawful.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Shopmen's Local Union No. 455, International Asso-ciations of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, New York, New York, its offi-cers, agents, and representatives, shall take the actionset forth in the said recommended Order, as modifiedbelow:I. Substitute the following for paragraph (c):"(c) Engaging in, or inducing, or encouraging anyindividual employed by Roadway Express, Inc.; IMLThe General Counsel does not allege those actions to be 8(hX I A) viola-tions.I Contrary to his colleagues. Member Truesdale agrees with the Adminis-trative Law Judge that Respondent violated Sec 8(bh4XiK(B)Freight, Inc.; or any other person engaged in com-merce or in an industry affecting commerce, to en-gage in, a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, ma-terials, or commodities or to perform any services,and from threatening. coercing, or restraining theabove-named employers or any other person engagedin commerce or in an industry affecting commercewhere, in either case, an object thereof is to force orrequire the above-named employers or any other suchperson to cease using, selling, handling, transporting,or otherwise dealing in the products of Stokvis Multi-Ton Corp., or to cease doing business with StokvisMulti-Ton Corp."2. Substitute the following for paragraph 2(b):"(b) Mail to the Regional Director for Region 29signed copies of said notice for posting by StokvisMulti-Ton Corp.; Roadway Express, Inc.: IMLFreight, Inc.; Vancar Motor Lines, Inc.; or any ofthem, if said companies are willing to post such no-tices, at places where notices to their respective em-ployees are customarily posted."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDI XNOTI(E To EMPI.OYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAI. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWi' wII.I. NOI restrain or coerce employees ofStokvis Multi-Ton Corp.: Roadway Express,Inc.: Vancar Motor Lines, Inc.: or any other em-ployer, by preventing or impeding them from en-tering or leaving the premises of Stokvis Multi-Ton Corp.. or by threatening to inflict bodily in-jury or other harm upon them.WE WIt.L NOT engage in, or induce, or encour-age any individual employed by Roadway Ex-press, Inc.; IML Freight, Inc.; or any other otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or arefusal, in the course of his employment, to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, andWE WILL NOT threaten, coerce, or restrain theabove-named employers or any other person en-gaged in commerce or in any industry affectingcommerce where, in either case, an object thereofis to force or require the above-named employersor any such other person to cease using, selling,handling, transporting. or otherwise dealing in341 [) ECISIONS OF NATIONAL LABOR RELATIONS BOARI)the products of Stokvis Multi-Ton Corp., or tocease doing business with Stokvis Multi-TonCorp.Wt WtI.L NOi in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.SII()P'MIN'S L()(AI. UNION No. 455. IN I R-NA )NAI ASS()IAIION ()I BRII)(;E, SIRII( -IlURAI. ANI) ORNAMiENIAL IRO()N WORKERS,AFL CIODECISIONSIATEMENI o(F 111 CASHERBERI SII.BERMAN, Administrative Law Judge: Theseproceedings, consolidated by an order dated August 29,1978, were heard in Brooklyn, New York, on September I 1,12, and 19, 1978. Following the close of the hearing, briefswere filed with me on behalf of the General Counsel andCharging Party.Upon the entire record in these cases, and from my ob-servation of the witnesses and their demeanor. I make thefollowing:FINDINGS o0 FA( I1. JURISDI)I IONRespondent Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, herein also called the Union, is alabor organization within the meaning of Section 2(5) of theAct. It has been seeking recognition as the collective-bar-gaining representative of employees of Stokvis Multi-TonCorp., herein called Stokvis or the Company, and theevents which gave rise to the alleged unfair labor practicesdeveloped from the Union's organizational campaign. Stok-vis, a New York corporation, is engaged in the manufac-ture, sale, and distribution of material handling equipmentand related products at its place of business in Hicksville,New York. In the course and conduct of its business, Stok-vis' sales of products, which are shipped from its Hicksvillelocation through channels of interstate commerce directlyto States of the United States other than the State of NewYork, annually is in excess of $50,000. I find that Stokvis isan employer as defined in Section 2(2) and is engaged incommerce within the meaning of Section 2(6) and (7) of theNational Labor Relations Act, as amended, and that theBoard has jurisdiction to hear and determine the issuesraised by the charges and complaints in these proceedings.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The PleadingsUpon a charge filed by Stokvis on May 12, 1978, a com-plaint in Case 29-CC-618, dated June 28, 1978, was issuedwhich, as amended on August 29, 1978, in substance, al-leges' that in furtherance of the Union's labor dispute withStokvis, a strike against Stokvis was begun on May 8. 1978,which continues to date. In connection therewith, and withan object of forcing and requiring various persons to ceaseusing, selling, handling, transporting, or otherwise dealingin the products of Stokvis, and to cease doing business withStokvis, Respondent: (I) On May I I and 12, 1978, respec-tively, threatened, coerced, and restrained Perkins TruckingCo., Inc., herein called Perkins, and Roadway Express, Inc.,herein called Roadway: (2) on June 12. 1978. induced andencouraged individuals employed by IML Freight. Inc.,herein called IML, by maintaining a picket line at IML'sWest Babylon, New York, terminal, to engage in a strikeand to refuse to perform services for IML and threatened,coerced, and restrained IML: (3) on June 16. 1978, inducedand encouraged individuals employed by Perkins to engagein a strike and a refusal to perform services for Perkins andthreatened, coerced, and restrained Perkins by leading alarge group of individuals onto the premises of Perkins: and(4) on August 2. 1978, induced and encouraged individualsemployed by Perkins to engage in a strike and a refusal toperlorm services for Perkins by establishing a picket line atPerkins' Miller Road terminal in Hicksville. New York, andthreatened, coerced, and restrained Perkins.' The fbregoingare alleged to constitute violations of Section 8(b)(4)(i) and(ii)(B) of the Act. Respondent duly filed an answer, gener-ally denying that it has engaged in the alleged unfair laborpractices and setting forth various affirmative defenses.Upon a charge filed on May 12, 1978, in Case 29 CB-3314, a complaint dated June 26, 1978, was issued alleging,in substance, that in violation of Section 8(b)(1)(A) Respon-dent: (I) On various days between May 9 and 17. 1978,threatened employees of Stokvis by expressions of intentionto inflict bodily injury on them and to do other harm totheir persons and property: (2) on May 11, in the presenceof employees of Stokvis and Perkins, threatened supervisorsof Perkins with harm to their persons and property; and (3)on May 1 I and 12, in the presence of employees of Stokvisand Perkins. blocked the driveway entrance and exit toStokvis' premises and attempted to prevent supervisors ofPerkins and Roadway from entering or leaving the prem-ises. Respondent duly filed an answer, denying that it hasengaged in the alleged unfair labor practices and settingforth an affirmative defense.Upon a charge of unfair labor practices filed on July 5,1978, in Case 29-CB-3381, a complaint, dated August 29,1978, was issued alleging, in substance, that in violation ofSection 8(b)(1)(A) of the Act, Respondent: (I) on variousdates between June 9 and July 7, 1978, in the vicinity of thepicket line established at Stokvis' premises, threatened em-ployees of Stokvis and IML with harm to their persons andproperty; (2) on June 9, 1978, threatened employees of IML' At the hearing, the complaint was further amended upon motion madeby the General Counsel. Thereafter, in his brief filed in these proceedings,the General Counsel requested leave to withdraw said amendment of thecomplaint. The request is hereby granted, and the allegations of the com-plaint in Case 29-CC-618 to the effect that Respondent engaged in viola-tions of Sec. 8(b)(4X B) by reason of conduct occurring on May 26 and June16, 1978, involving G. G & G Express Freight. Inc., are deemed withdrawn.2 Although not covered by a specific allegation of the complaint, evidenceof another similar incident occurring on September 5, 1978, was fully liti-gated at the hearing.342 StIOPMEN'S LOCAI. UNION NO. 455with harm to their persons and property: (3) on June 20 or23, 1978. threatened employees of Vancar Motor Lines.Inc., herein called Vancar. with harm to their persons andproperty; (4) on June 16, 1978, at Stokvis' premises, in thepresence of Stokvis' employees, threatened supervisors ofG, G & G Express Freight, Inc.. herein called G & G,. withharm to their persons: and (5) on May 26. 1978. threatenedsupervisors of G & G with bodily injury.l Respondent dulyfiled an answer, denying that it has engaged in the allegedunfair labor practices and setting forth an affirmative de-fense.B. Back groundOn May 2, 1978, the Union sent a telegram to Stokvisdemanding recognition as representative of its approxi-mately 40 production and maintenance employees and onthe same day filed a petition for certification of representa-tive with the Board which was docketed as Case 29 RC4211. A strike to compel recognition that still continues wasbegun on May 8.4In active charge of strike activities wasUnion Vice President Antonio Schifano who, after the firstweek, was succeeded by Executive Board Member KennethMansmann.Affected in various ways by the strike were three inter-state carriers (Perkins, Roadway, and IML), who transportfinished products for Stokvis, and two local haulers (G & Gand Vancar) who, after the strike began, were engaged byStokvis to handle its freight.In its brief, Respondent argues that as of the time of thehearing, the strike was in its fifth month and "the prolongedstrike has been a peaceful one." Whether or not true, thisassertion has little meaning because physical violence is notthe only indicium of unlawful strike conduct. Moreover,since July 31, 1978, the Union has been restrained in cer-tain of its activities by an order issued by District CourtJudge Nickerson enjoining conduct directed towards Per-kins, Roadway, or IML which would constitute violationsof Section 8(b)(4)(i) or (ii)(B).'From the onset of the strike, the Union has maintainedapproximately 15 pickets who carry "on strike" signs at thepremises of Stokvis during the Company's normal businesshours. Schifano and Mansmann testified that they in-structed the pickets not to block anyone from entering orleaving the premises and not to make any threats, althoughthey did not discourage the pickets from screaming obsceni-ties at persons crossing the picket line. Mansmann testifiedthat he told the pickets, "I don't care how loud you get."Respondent takes the position that because of these instruc-tions responsibility for unlawful conduct by pickets cannotbe attributed to the Union absent evidence that Schifano orMansmann witnessed the incident, or that the event wascalled to the attention of either, and no effort to disavow itwas made. This proposition too narrowly limits the agencyThe allegations of the complaint were narrowed by the bill of particulars,dated September 7. 1978. and filed by the General Counsel.4All dates refer to the year 1978.See Richman v. Shopmen's Local No, 455. International Assxoiation ojBridge, Sructural and Ornamental Iron Workers. AFL CIO. 99 LRRM 2888(1978).relationship between Respondent and its pickets. Union re-sponsibility is measured not by sellf-serving testimony as towhat may or may not have been told the pickets, but by theconduct of the striking employees which the Union permit-ted or condoned., Where, as here, a union in maintainingand policing a picket line tolerates pickets swarmingaround vehicles entering or leaving the premises and yellingat the occupants of the vehicles, it should anticipate thatconduct of this nature might result in interference with theingress or egress of vehicles and in some pickets shoutingnot only obscenities, but also threats.' In such instances, theunion bears responsibility for the pickets' misconduct evenif the pickets exceeded or ignored instructions. As theBoard has stated:It is ... well established that "where a union autho-rizes a picket line. it is required to retain control overthe picketing. If a union is un'villing or unable to takethe necessary steps to control its pickets, it must bearthe responsibility for their misconduct." Similarly. ifpickets engage in misconduct in the presence of aunion agent, and that agent fails to disavow that con-duct and take corrective measures, the union may beheld responsible. The burden, of course, is on the Gen-eral Counsel to come forward with sufficient evidenceto establish either that the union authorized the picket-ing or that the union had knowledge of the misconductand failed to disavow it and take corrective action. Ab-sent such proof, the Board cannot hold a union liablefor picketers' misconduct, however reprehensible.C. The Perkins IncidentsOn May II at or about 2:30 p.m., a Perkins' tractor-trailer being driven by James Guinta arrived at Stokvis.After several pickets spoke with Guinta, he drove the truckinto the adjoining premises of Anchor Chemical Companyfrom where he telephoned Philip DuTot, vice president ofPerkins, to report that he was unable to make the pickup atStokvis. Thereupon DuTot. together with Perkins' shopforeman, Fred Mysliwieck, drove to Anchor Chemical.They relieved Guinta and got into the cab of the tractorwith Mysliwieck in the driver's seat and DuTot in the pas-senger's seat.9The pickets, including Schifano, gatheredaround the truck screaming obscenities at the occupants.Johan Bel, one of the pickets, jumped onto the runningI See Ser'Nice Employees International Union. Local 254, A FL CIO Massa-chusetts Institute of Technology ). 218 N IRB 1399 (1975). enfd. 535 F.2d 1335(Ist Cir. 1976).7 Every shout by a picket expressing an intention to inflict injury or dam-age is not necessarily an unlawful threat. The test is whether, in the circum-stances, a reasonable person to whom the remark is addressed would feelthreatened.E United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industo of the United States and Canada, Local Union No. 195,AFL CIO (McCormack-Young Corporation). 233 NLRB 1087 (1977).9 Schifano testified that as Mysliwieck was walking from the automobile tothe truck he intercepted Mysliwieck and informed him that there was a strikegoing on, to which Mysliwieck replied, "I am not even a driver ... If don'tdrive this truck into Stokvis. the son of a bitch is going to fire me and I haveto do it" Then, according to Schifano's further testimony. other picketsbegan shouting and cursing with remarks like. "I have a family, ts, and youare taking the bread out of our mouths ." and various other things.343 D E('ISIONS OF NATIONA. L.ABOR REI.ATIONS BOARI)board on DuTot's side of the truck. According to D uTot,Bel shouted, " 'We're going to rape your wifte.... I'm goingto break your legs.' And he pointed right to I[)u'l ot's] faceand said. 'Just remember what I look like, because I knowwho you are. I'm going to get you.' ...[W]e're going to getall your trucks, you run a lot of them and we'll get everyone of them.""' DuTot further testified that he called to twopolicemen who were in ront of the truck to move the pick-ets aside. "The police started to hack them up, and weslowly- we had trouble getting out because it was a steepgrade. Quite frankly, we were nervous. We got overtoward onto the parking area of Stokvis. And after somenegotiations, we finally got into the platform." The entiremaneuver required between 5 and 10 minutes, when nor-mally it takes about 2 minutes.As it is uncertain from DuTot's testimony whether theadditional time required to dock the truck was because thetruck was blocked by the pickets or because of the steepgrade and the driver's nervousness, I find that the evidencedoes not establish that the pickets unlawfully blocked Per-kins' truck from entering Stokvis' premises. However, I at-tribute responsibility to Respondent for the remarks Belmade to DuTot, and I find that they constituted a threatagainst both DuTot and Perkins in violation of Section8(b)(4)(ii)(B) since the object was to force DuTot and Per-kins to cease handling and transporting products of Stokvisand to cease doing business with Stokvis."On June 17, Mansmann and several Stokvis' striking em-ployees went to Perkins' Hicksville terminal arriving about7 a.m. The facility has two gates. Construction work was'0 Bel's version of what happened differs from DuTot's. Bel testified thathe walked to the driver's side of the tractor and asked Mysliwieck andDuTot to respect the picket line. explaining that the people are trying to geta union and they're fighting for bread and butter for themselves and theirfamilies. DuTot yelled that he should "get the f- out of here." Then. ac-cording to Bel, "I pointed my finger at him and I said. 'You get a good lookat my face because I am going to be on this picket line.' And at that pointIDuTotl motioned to a police officer." When the police officer arrived,DuTot told him that they wanted to drive into Stokvis. Bel backed awayfrom the tractor and screamed at DuTot. "You strike breaking son of abitch." The police officer told the pickets that they cannot block the truckand directed them to back away. Although Bel protested that they were notblocking the truck or trying to prevent it from driving into Stokvis, thepickets returned to the street and resumed patrolling the driveway.I credit DuTot. who impressed me as being a more reliable witness thanBel, to the extent that his testimony differs from Bel's. It is noted that, at thetime of the hearing, Bel had been a trustee of the Union for about I year andprior thereto, had held the official position of conductor of the Union for 3years. In addition, from time to time, as in this instance. Bel had been invitedby Schifano to join pickets at premises being struck by the Union. Thus,while DuTot's interest in these proceedings is limited. Bel, as a titled func-tionary of the Union for 4 years and as an invitee of Schifano to participatein the picketing, has a substantial interest i the outcome of' these proceed-ings.11 See Teanusers. Chauffeurs. Wurehousemen d Helpers, Local 542 (AirSupport Fcdrliies, Inc, d/h/a Shuker Expre.ss Deliver Serice), 191 NLRB515, 521 (1971).2 Mansmann testified that he was accompanied by six to seven strikers.Robert Fenty testified that he observed 12 to 13 men at the Perkins terminalon the occasion in question. It is immaterial which is the correct number.According to Mansmann. the reason he did not go alone was that at theoutset of the strike he told the striking employees that nothing would bedone behind their hacks so that striking employees were always in his com-pany whenever he was engaged in an activity involving the strike and onJune 17 "It]hey insisted on going."in progress outside the north gate. Mansmann instructedthe men with him to stand together in that area, which wasabout 25 feet east of' the gate, and "not to interfere." Mans-mann told someone employed by Perkins that he wished tosee the shop steward. Attilio Vegessi. the shop steward atPerkins for Teamsters Local 807, came out to speak withMansmann. According to Vegessi. whom I credit, "theytold me that Stokvis was out on strike, and Perkins receiveda trailer load, was i aware of it? I said 'Yes, I .ust found outabout it this morning.' And he asked me if'l ... would helpthem b not going down to Stokvis ...lie asked men if Iwould help him stop the gypsies bringing in the freight Iguess. or going down there and picking up the freight downat Stokvis.... I says. 'I don't know. I would have to talk toMr. enty on that.' " Vegessi further testified that while hewas outside with Mansmann he overhead him say to thepeople who accompanied him, "We don't want no prob-lems. L.et everybody out."When Robert Fenty, vice president of operations for Per-kins. arrived at the terminal at 7:30 a.m.. a meeting wasquickly arranged and was held in the ('ompany's offices. Itwas attended by Fenty, Don Klassen. executive ice pres-ident for Perkins, Vegessi. Mansmann. and Thomas Kerk-hoven. a striking Stokvis employee. The meeting was brief.According to Vegessi. Mansmann 'introduced himself as arepresentative of Local 455, and asked cooperation fromthe Perkins Trucking Company if' they would stop goingdown into Stokvis to make a pick up ... Mr. Fenty said hewould get back to him."4Mansmann and the men who accompanied him left Per-kins at 7:50 a.m. During the time they were at the Perkinsterminal, there was no interruption in an of Perkins' nor-mal business activities.In his brief the General Counsel referring to the fact thatstriking Stokvis employees had congregated about 25 feetfrom the north gate of the Perkins terminal, argues that"[lalthough they carried no signs or placards and did notpatrol the area, the conduct of Respondent and the picketson this day constituted picketing within the meaning of Sec-tion 8(b)(4)." While I agree that in some circumstances thepresence of a congregation of persons will constitute picket-ing even absent signs and patrolling, nevertheless I find,contrary to the General Counsel, that the conduct of Mans-mann and the striking Stokvis employees at the Perkins'terminal on June 17 did not constitute picketing. The evi-dence is that the striking Stokvis employees were stationedsufficiently far from the gate leading into Perkins' terminalthat no employees or other persons entering or leaving were" A gyps) is an owner-operator engaged in an independent trucking oip-eraion.14 According to enty. Mansmann "asked us lir our cooperation. I said Iwould get back [to himl in the afternoon with my position. hut I ,wouldappreciate it if he would remove himself .. and the pickets. which he did so.lHe went out and they all left." Fenty lurlher testified that nobod) saidanything to him directly about receiving freight at the Perkins ernminal. andhe understood that when Mansmann asked for cooperation. Mansmiann wasasking Perkins not to cross the picket line at Stokls1i In his brief, the General Counsel incorrectly refers to the distance as"about 10 feet.'344 SHOPMI N'S OCAL UNION NO. 455in ans way deterred. Furthermore, the testimony of bothVegessi and Mansmann makes it clear that Respondent didnot seek to interfere in any way with ingress or egress fromthe premises. It is also noted that. although no promiseswere made to Mansmann by Fenty during their meeting.when the meeting ended, Mansmann and all the strikingStokvis employees left the terminal. I find, contrary to Gen-eral Counsel, that the presence of Mansmann and the strik-ing Stokvis employees at the Perkins' terminal on the morn-ing of June 17 did not violate Section 8(h)(4)(B) of the Act.The General Counsel further argues that "Mansmann re-quested that Vegessi stop the independent truckers fromdelivering to Perkins the goods they were picking up atStokvis.... Inasmuch as Respondent was inducing an em-ployee of a neutral employer to refuse to perform servicesfor his employer, services which are normally performedaway from the primary picket line, its request was not pro-tected and constituted an unlawful inducement within themeaning of Section 8(b)(4}i)(B) of the Act." All the evi-dence in support of this argument is the following testimonyby Vegessi:[MansmannJ asked me if I would help him stop thegypsies bringing in the freight. I guess, or going downthere and picking up the the freight down at Stokvis.This ambiguous and uncertain testimony does not sup-port the General Counsel's argument. Accordingly. I findno unfair labor practice by reasons thereof.Respondent's concern about Perkins transporting Stokvisfreight and its efforts to halt such traffic gave rise to twoadditional incidents which were litigated. On June 23, Wil-liam Stauffer, comptroller for Stokvis, and Feustel, a Stok-vis vice president, preceded, in their automobile, a Vancartruck operated by Bruce Edwards from Stokvis' premises tothe Perkins terminal." The reason for doing this, accordingto Stauffer, was that: "(I) We were showing the gentlemanwhere Perkins Trucking warehouse was: (2) There had beensome incidents with truck[s] being followed, so we were justriding along with him; and (3) since it was an independentfellow driving. I went over with the paper work, the bills oflading and such, to hand over to Pcrkins."On this occasion, the Vancar truck a blue and whiteunmarked vehicle-was followed from Stokvis to the Per-kins terminal by an automobile which was being driven byMichael Rivezzo, a striking employee. who was accompa-nied by another striking employee, Mark Fiormonte. Rivez-zo testified that prior to June 23. Mansmann had instructedhim to follow the particular truck the next time it appearedat Stokvis." Rivezzo did not actually trail the Vancar truck:he had heard that it was going to the Perkins terminal so hedrove there directly and waited for the truck to arrive.When the Vancar truck reached the Perkins terminal, thedriver had to come to a stop because of road construction16 To overcome the shipping problems which developed when interstatecarriers such as Perkins, Roadway, and IML failed to cross the picket line,the Company employed independent truckers, such as Vancar and G & G.to transport its freight to the terminals of the interstate carriers.i Mansmann testified that "loin occasions I had asked them to fllowtrucks, as well as myself." Mansmann explained that he was interested inwhere unidentified vehicles leaving Stokvis' premises were going because theRespondent was concerned that unfinished work was being moved out ofSlokvis for processing at other placesand oncoming traffic. At this point, Rivezzo and Fiormonteleft their automobile. went towards the driver, and began towave their fists at him. According to Stauffer. whom Icredit. Fiormonte, who was doing most of the talking. said,"They were going to kick his ass, they were going to wailfor him and get him on the way out. And ...' oday ispayday fior you.' " When the Vancar truck pulled in to thePerkins terminal. it was being followed by an automobileoccupied by Rivezzo and Fiormonte because. according toRivezzo, they wanted to observe what was being removedfrom the Vancar truck."" Rivezzo testified that he was ar-rested because of this incident and charged with harassmentfor calling Bruce Edwards obscene names, and that afterMansmann heard about the incident he was reprimandedby Mansmann who called him stupid and told him that hewas not to talk to truckdrivers. but just to tollow them.'The General Counsel contends that this incident constitutesa violation of Section 8(b)(I)(A) of the Act. The Respon-dent. on the other hand, contends that the incidentamounted to no more than name calling and "vocallyvented resentment" and that the conduct of Rivezzo andFiormonte cannot be attributed to the Union because"there is no evidence that Local 455 officials engaged insuch activities or condoned them." I find no merit to thisargument. Rivezzo and Fiormonte. who were pickets dur-ing the strike. were dispatched by Mansmann to follow theVancar truck. Respondent is responsible for their activitieswhile they were engaged in this mission even if theN ex-ceeded their instructions- particularly as their conduct onJune 23 was consistent with the Union's purpose of discour-aging truckdrivers from crossing the picket line at the Stok-vis premises. Also, contrary to Respondent, the statementsmade to Edwards were more than verbal imprecations.They were clear threats to cause Edwards physical injuryfor having crossed the Stokvis picket line. I find, therefore.that the June 23 incident constituted a violation of Section8(b)(I)(A). Respondent is not relieved from responsibilitybecause after the event. Mansmann reprimanded Rivezz)for his conduct particularly as there was no public dis-avowal thereof.On August 2, Rivezzo and a group of 8 to 12 strikingStokvis employees, including the picket line captain, Rich-ard Salerno. went to the Perkins terminal, arriving about 7a.m., and stationed themselves 5 to 10 feet from the northgate. According to the testimony of John Moore. the assist-ant shop steward for Local 807 at Perkins, two or threemembers of the group were holding signs, one of which hadthe word "strike" written on it. Moore was unable to readthe sign fully or to read the other signs. He further testified'8 Rivezzu's version of what happened differs somewhat from Stauffer's.Rlvezzo testified that "we cussed [Bruce Edwards] out a bit and asked himwhy he crossed the picket line, and he said he was doing his job." Rivezzofurther testified that he called Edwards an obscene name, but denied sayingthat he was going to kick his ass, that he was going to wait for him on theway out or that this was "payday" I do not credit these denials. Stauffer.whose testimony was given deliberately and thoughtfully, impressed me asbeing a more reliable witness than Rivezzo. whose recollection of the eventsabout which he was questioned was less certain and whose testimony wasgiven less carefully19 Mansmann testified that he became upset when he heard about theincident because it was "a stupid thing" and "I told them not to do it again.not to have ans conversations with drivers, leave the talking to people tome."345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, after introducing himself to the group and asking whythey were there, he was told that they were individuals try-ing to gain information for their personal use and theywanted to know if Perkins was handling any Stokvis freight.Moore responded that he did not know. Moore then askedif they represented any union and was told that they didnot, that they were trying to obtain the information fortheir personal use. Moore called to one of the men on theloading dock and asked if Perkins had transported anyStokvis freight recently. The man replied that no freightwas carried during the last couple of weeks. The Stokvisstriking employees left about 8 a.m.The General Counsel contends that this incident consti-tutes a violation of Section 8(b)(4)(i) and (ii)(B). Rivezzotestified that on August 2, "1 had a piece of paper statingthat Perkins owned a blue and white Mac truck, and Iwanted to speak to the foreman if this was to bring it to theattention of their union because it is illegal because they area union shop...." Rivezzo's testimony makes it clear thatthe object of the striking Stokvis' employees visit to thePerkins terminal was to cause Perkins to cease transportingStokvis freight and therefore was within the compass ofsubparagraph (B) of Section 8(b)(4)(i) and (ii). However,there are substantial questions as to whether the conduct ofthe Stokvis strikers on August 2 constituted an unlawfulappeal or coercion within the meaning of Section 8(b)(4)(i)and (ii) and whether responsibility for their conduct can beattributed to the Union. There is no direct evidence that thegroup was authorized specifically to visit the Perkins termi-nal on August 2 and in their conversation with Moore, theysought to disassociate their activities from the Union. How-ever, what was done was done in furtherance of Respon-dent's strike purposes, was done by persons who served aspickets for Respondent, including the picket line captain,and the benefit of their actions was intended to inure toRespondent. In addition, what the group did on August 2was of the same nature as other conduct engaged in by theRespondent during the Stokvis strike, such as picketingIML's terminal on June 12. 1 find, therefore, that the pres-ence of the group of the Stokvis striking employees outsidePerkins' terminal with "strike" signs together with the con-versation they had with Moore constituted an unlawful ap-peal to refuse to handle Stokvis freight and therefore was aviolation of Section 8(b)(4)(i)(B). However, there is no evi-dence that there was any interruption of business activity atPerkins during the I hour that the group was outside itsterminal or that any official of Perkins became aware oftheir presence. Accordingly, I find that General Counsel didnot prove that the incident constituted a violation of Sec-tion 8(b)(4)(ii)(B) of the Act.D. The Roadway Express IncidentsAbout 10:30 a.m. on May 12, a truck which was beingdriven by Kirk Anderson. Roadway's operations manager,and in which William McCarron, Roadway's office man-ager, was a passenger, was attempting to drive away fromthe Stokvis loading dock after having accepted a shipmentof freight when pickets prevented its departure by station-ing themselves in the front and on both sides of the vehicle.It required several minutes for policemen who were at thescene to break up the congregation of pickets so that thetruck was able to drive out. There were 10 pickets, includ-ing Schifano, involved in the incident. I find, as alleged inthe complaint, that this incident constitutes a violation ofSection 8(b)( )(A) because blocking an entrance or an exiteven for a short period of time constitutes restraint andcoercion within the meaning of the Act.20Because the inci-dent occurred during normal business hours, it may be in-ferred that it was observed by Stokvis employees or thatthey heard about it. Therefore, even if McCarron and An-derson were not employees within the meaning of Section2(3), a violation of 8(b)(1)(A), nevertheless, has beenproven.21When the Roadway truck left Stokvis, Schifano in-structed Mansmann to follow the vehicle. The truck, withMansmann trailing, arrived at the Roadway terminal about11:30 a.m. The terminal manager, Roger Seidel, who no-ticed Mansmann's automobile behind the truck, went intothe terminal yard and engaged Mansmann in a conversa-tion. Mansmann asked to see the union steward and saidthat he would wait outside the gate for him. Seidel asked if'he could help. Mansmann answered that he wished tospeak to the steward because he wanted Roadway to returnthe freight to Stokvis. Then, according to Seidel. "I saidthere is no way that I can take the freight back. He thentold me that there was no way he was going to continueletting us pick up at Stokvis, it was struck goods and weshouldn't be handling it. I told him at that time that as faras I knew, the only freight that was on the truck was theonly freight that Stokvis was going to give me and that wewould not be going back.... Well, that seemed agreeable tohim. He said he would go back and tell the people.... Atthat point he left."22The General Counsel contends thatMansmann's statement to Seidel "was a general threat ofcausing harm to Roadway's business, not necessarily at theprimary picket line, if it continued to do business with Stok-vis. Therefore, it was violative of Section 8(b)(4)(ii)(B) ofthe Act." However, contrary to the General Counsel, I findthe statements by Mansmann were too vague, uncertain,and ambiguous to constitute a threat within the meaning ofSection 8(b)(4)(ii) of the Act. Although Mansmann inferredthat the Union would stop Roadway from picking upfreight at Stokvis, the language used by Mansmann doesnot necessarily imply that the means the Union intended toemploy would be unlawful. The Act does not interdict theuse of strong language. What is prohibited are expressionsof an intention to inflict injury or punishment, but not ex-pressions of purpose forcefully phrased.2 Metal Polishers, Buffers. Platers and Helpers Internationcl Union LocalNo. 67 (A/4o-Cad Nickel Plating Cororration). 200 NLRB 335, 336 (1972).21 N...R B v. Union Nacional de Trahajadores and its agent, 4rturo Grant,540 F2d 1. 6 (Ist c(ir. 1976); Morris, the Developing Labor Law, p. 691971)22 Mansmann denied that in his conversation with Seidel he asked Seidelto return the freight to Stokvis or said to Seidel that there was no way that hewas going to let Roadway pick up freight at Sokvis. I do not credit thesedenials. In giving his testimony. Mansmann was delensive and tended toslant his testimony to make them harmonize more closely with Respondent'sposition in these proceedings. Seidel's testimony was brief, but was unim-peached. Moreover. it does not appear that Seidel has an) interest in theoutcome of this proceeding or any material reason tfr assisting either party.I consider Seidel a more reliable witness than Mansmann.346 SHOPMFN'S L.OCAL NION NO. 455On September 5, Roadway's terminal was patrolled from7:15 until 8:10 a.m. by four Stokvis pickets, i.e., RichardSalerno, the picket line captain. Michael Rivezzo, ThomasKerkhoven, and Mark iormonte. who were carrying signswhich read. "On Strike. ILocal 455." While the picketingwas in progress. 35 Roadway drivers. who were scheduledto report for work at 8 a.m.. failed to do so and did notreport until the picket line was withdrawn at 8:10 a.m. Re-spondent, in its brief' aruges that "Kenneth Mansmann tes-tified that he was unaware of said picketing, and that theUnion had not been notified of its occurrence. Further-more, after the one incident of picketing at IML21he hadexpressly instructed the Local 455 strikers that they werenot to picket at other employer's plants. Under the circum-stances, Local 455 cannot be held liable for such picketing."I do not agree with this argument. Salerno was the picketline captain at Stokvis. Rivezzo and Fiormonte, in additionto picketing Stokvis' premises with other striking employ-ees, engaged in special missions upon the instructions ofMansmann, i.e., following trucks leaving Stokvis' premises.These three, in particular, on a day-to-day basis, were moreactive than other striking employees in supporting the ob-ject of the picketing which was, among other things, to dis-courage trucking companies and their employees fromhauling Stokvis' freight. Where, as in this case. the Unionestablished a picket line and assigns a representative to su-pervise the strike activities on an almost full-time basis, it isrequired to insure that the pickets will conduct themselveslawfully, not only at the site of the primary picket line, butalso at other places where the Union reasonably can antici-pate the pickets might extend their strike activities. At thoseplaces pickets from time to time were assigned to followtrucks hauling freight from Stokvis. The reason was to iden-tify the carrier (as some trucks were unmarked or carriedthe name of a leasing company) in order that the Unionmight be able to halt such carriers from transporting anymore Stokvis freight. The Union was responsible to insurethat its pickets would not, on their own initiative. take ac-tion in furtherance of Respondent's picket line purposes.Thus, the fact that Mansmann did not direct the four strik-ing Stokvis employees to picket Roadway's terminal onSeptember 5 and may even have instructed the Stokvisstriking employees that they were not to picket at otheremployer's premises does not absolve the Union from re-sponsibility for the conduct of the four Stokvis pickets onSeptember 5 (particularly since what they did was consis-tent with other action taken by Respondent, such as picket-ing the IML terminal on June 12 and making other directapproaches to carriers at their terminals to respect the Stok-vis picket line). I find that Respondent is responsible for theSeptember 5 incident at the Roadway terminal and therebyhas violated Section 8(b)(4)(i) and (ii)(B) of the Act.E. The IML IncidentOn June 12, approximately eight striking Stokvis employ-ees, led by Mansmann, picketed the IML terminal. Threeor four pickets carried placards which read, "Employees ofIML Strike Breakers." followed by the words, "On Strike""J This occurred on June 12.and the name, Local 455, printed at the bottom. The picket-ing lasted from about 7:30 a.m. until 11:30 a.m.. duringwhich time IML's drivers, who are members of TeamstersLocal 707, did not cross the picket line to report for work.About 11:15 a.m., Eugene Maney, terminal manager forIMI., sent for Mansmann. A meeting was held in Maney'soffice at which were present, in addition to Maney andMansmann, the IMI. shop steward and Thomas Kerk-hoven. one of the pickets. Maney. whom I credit, testified."I said we have taken a position at this point in time we arenot going to cross the picket lines up at Stokvis ... Mans-mann's] response was to the effect, 'Well, that is good be-cause none of us need this.... ('an we have our word onthis? Can we have your guaranteed word that this is goingto be the story?' " Maney answered, "At this point in timethat is the way it is going to be." The meeting ended thenand Mansmann and the pickets left the IML terminal.In its brief, Respondent argues: "If the conduct was un-lawful, it was carried out by the Union in the possibly mis-taken but sincere belief that IMI. was an 'all?' of Stokxis.The conduct was de minimis and was not repeated. Accord-ingly, remedial relief is inappropriate here, and this allega-tion should he dismissed." The evidence in the record doesnot support the assertion that IMI. at any relevant time wasan ally of Stokvis. Furthermore, the picketing of the IMLterminal on June 12 was not de ,inints. It continued forapproximately 4 hours and was discontinued only afterIMI. assured the Union that it would capitulate to theUnion's demands and would not cross the picket line atStokvis.!'As Respondent had no labor dispute with IMLand as an object of picketing it was to force IML to ceasehandling and transporting products of Stokvis and to ceasedoing business with Stokvis; I find that by picketing Stok-vis' premises on June 12 Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.F. The G & G IncidentsOn May 26 at or about 12:30 p.m.. G & i president,John Groneman, who was operating one of its trucks, afterpicking up freight at Stokvis was followed in an automobileoccupied by two pickets, Michael Rivezzo and Richard Sa-lerno, when he drove out of the premises." Groneman ulti-mately drove in to a parking lot in Bayshore, New York,where he stopped, as did the automobile that was trailinghim. Groneman testified, "The occupant and the driverjumped out and started to approach the cab [of his truck]...Well. I happen to have a 12-gauge shotgun with me,which I proceeded] to bring up to the level of the window.And with that, they stopped. We proceeded to have a con-versation.... They said, 'Don't worry. We're not here tobust heads. The union will take care of that.'... .They said' There is no requirement that picketing continue for an) specific periodof time before it can be deemed unlawful within the meaning of Sec. 8(bX4)of the Act. See General Teanter, Warehouse and Dairy Employees UnronLocal No. 120. etc (Read' :Mied Concrete, Inc.) 200 NLRB 253, 256 257( 1972): Local 945. Internatiional Brotherhood of Teamsters, ChaulTeur. Ware-housernen and Helper o.4 America (Ne'cuark Disposal Seruice. Inc.), 232 NLRBI (1977}.'5 Salerno testified that he and Rivezzo were directed by Mansmann tofollow Groneman's truck. and that the) were instructed not to talk to thedriver. but only to find out where the Stokvis freight was gioing.347 DEC)(ISIONS OF NATIONAL LABOR RELATIONS BOARI)..you're scabbing on us by crossing the line. That I'mhurting their cause.... I tried to explain to them, I'm nottrying to hurt anybody's cause, I'm just trying to earn aliving. That was more or less the general conversationwhich ended shortly after that." Both Rivezzo and Salernodenied having any conversation with Groneman on this oc-casion. They testified that when they got out of their auto-mobile and observed Groneman pointing a shotgun atthem, they immediately got back into the car and left. Icredit Salerno and Rivezz.o6and find no violations of theAct by reason of this incident.Groneman testified to another incident which occurredon June 16 at Stokvis' premises. According to Groneman,he was accompanied by his brother, and as he got out of thecab of his truck he heard "normal cat calling and wordsthat were said. But along with that, [hel heard referencemade to the fact that now they know who [he] was... andthey were going to take care of [him]. and ...get [his] wife...." Also somebody called out, "You haven't learned yourlesson yet."On the occasion in question there was considerable tur-bulence. Among other things, policemen placed handcuffson Groneman. Groneman testified that in addition to theremarks quoted above, pickets screamed obscenities at him.Groneman's testimony did not identify any of the personswho called the alleged threats to him. Thus, it would bedifficult to find witnesses to refute his testimony. On theother hand, Groneman's brother, who was with him, wasnot called as a corroborating witness. As I believe thatGroneman was an unreliable witness, I do not credit histestimony concerning the events on June 16 and find thatthe General Counsel thereby did not prove a violation ofthe Act.G. Other IncidentsThe General Counsel adduced testimony through ScottDukes, a nonstriking Stokvis employee, regarding occur-rences on May 9 and July 7 purporting to establish viola-tions of Section 8(b)(l)(A). In relevant part, the testimonyof Dukes was controverted by witnesses called by Respon-dent. I believe that Dukes, who has a tendency to engage inoffensive and provocative conduct, was an unreliable wit-ness, and I credit the denials by Respondent's witnessesthat they had engaged in the offensive conduct testified toby Dukes. I therefore find that no violations of the Act havebeen proved by the uncorroborated testimony of ScottDukes.Patrick Salerno and Robert Adams testified that as theywere leaving work at or about 3:30 p.m. on either May IIor 12 and came to a stop at the curb leading from Stokvis'premises into the street, Mansmann kicked the van whichAdams was driving on the side behind the driver's door."Because there is no evidence that any damage was causedto the vehicle and because there is no evidence that thecircumstances were such that the occupants of the van felt2' I believe that Groneman is excitable, that he exaggerated what occurredto develop a more impressive story, and that his testimony is less reliablethan the testimony of Rivezzo and Salerno.27 Mansrhann denied having engaged in the described conduct.threatened, contrary to the General Counsel, I find that thisincident does not prove a violation of Section 8(b)(I)(A) ofthe Act.Salerno and Adams further testified that on May 16 theydrove together to work and while Adams was driving to theback of the Stokvis factory to park the van, one of thepickets, Gary Salamino, threw a piece of asphalt at the vanand dented the back door on the passenger's side of thevehicle. I agree with Respondent that as there is no evi-dence that this incident was called to the attention of Mans-mann, who was then in charge of strike activity, and sincethere has been an absence of violence during the strike,Salamino's conduct which took place away from the picketline cannot be attributed to Respondent. I therefore findthat this incident does not constitute a violation of Section8(b)( )(A).Stephen Arato, a nonstriking Stokvis employee, testifiedthat as he was leaving work at or about 3:30 p.m. on MayII or 12, homas Kerkhoven called out to him, "Stevie, Iam going to f- you up."2C(ontrary to the General Coun-sel, I find that this remark is not a threat. The evidence doesnot indicate that the circumstances under which the remarkwas made were such that a reasonable person would fearthat harm of some indefinite and unspecified nature wouldbe inflicted upon him. I find that this incident does notconstitute a violation of the Act.About II a.m. on June 15, a truck, which was beingdriven by Henry Johnson for Vancar, was delayed approxi-mately 5 minutes by the pickets as it was seeking to backinto the Stokvis loading dock. This conduct by the pickets,which occurred in the presence of Mansmann, constitutes aviolation of Section 8(b)( )(A) of the Act.2Ill. THE EFFE(t OF1 IE UNFAIR LABOR PRACTICES UPON(OMMER(CEThe activities of Respondent set forth in section II,above, occurring in connection with Stokvis' operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.IV. TIE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(b)( )(A) and Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend thatRespondent cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies ofthe Act.The General Counsel contends that, because of the un-lawful conduct found to have been committed by Respon-dent in these proceedings and because of other violations ofSection 8(b)(1)(A) on the part of Respondent found by thei1 Kerkhoven denied making such a remark.I9 find no violation of the Act by reason of shouts by pickets to Johnsonthat he was going to lose his union book, and that he would never getanother job.348 SHOPMEN'S OCAI. UNION NO. 455Board in two earlier cases."'a broad prohibitory ordershould be issued. "The Board has long held that a broadremedial order is appropriate whenever a proclivity to vio-late the Act is established, either by facts compelled by aparticular case ...or by prior Board Decision against therespondent at bar based upon similar unlawful conduct inthe past."" I agree with the General Counsel in that Re-spondent has demonstrated a disposition to engage in mis-conduct to accomplish the objectives which it seeks. Unlessappropriately restrained, it is to be anticipated from Re-spondent's conduct in the past that in the future it willengage in the same or similar violations of the Act. Thepreventive purposes of the Act will be thwarted unless therecommended Order herein is coextensive with the threat.Accordingly, I shall recommend that Respondent cease anddesist from engaging in conduct which in any manner re-strains or coerces employees in the exercise of the rightsguaranteed them in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in these cases, I make the following:CON(CUSIONS OF LAWI. The Respondent, Shopmen's Local Union 455, Inter-national Association of Bridge Structural & OrnamentalIron Workers, AFL CIO. is a labor organization within themeaning of Section 2(5) of the Act.2. Stokvis Multi-Ton Corp. is an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(2). (6), and (7) of the Act.3. By reason of its unlawful activities described above.Respondent has engaged in violations of Section 8(b)(l)(A)and Section 8(b)4)(i) and (ii)(B) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in these proceedings, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER32The Respondent, Shopmen's Local Union No. 455, Inter-national Association of Bridge, Structural and Ornamental° General Iron Corp., 224 NLRB 1180 (1976); Independent Association ofSteel Fabricators. Inc., e al.. 231 NLRB 264 (1977).I1 Local Union No. 69, Sheet Metal Workers International Association,AFI.-CIO (Wind Heating Company, Inc.), 209 NLRB 875, fn.2 (1974).12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.Iron Workers, AFL CIO, New York. New York. its offi-cers, agents, and representatives, shall:I. Cease and desist from:(a) Restraining or coercing employees of Stokvis, Road-way, Vancar, or any other employer b preventing or im-peding such employees from entering o,r leaving the prem-ises of Stokvis or by threatening to inflict bodily injury orother harm upon any such employee.(hb In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed them in Section7 of the Act.(c) Engaging in, inducing. or encouraging any individualemployed by Perkins Trucking ('o., Inc.. Roadway Express,Inc., IML Freight, Inc., or any other person engaged incommerce or in an industry affecting commerce, to engagein a strike or a refusal in the course of his employment touse, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or toperform any services, and from threatening, coercing, orrestraining the above-named employers or any other personengaged in commerce or in an industry affecting commercewhere, in either case, an object thereof is to force or requirethe above-named employers or any other such person tocease using, selling, handling, transporting, or otherwisedealing in the products of Stokvis Multi-Ton Corp. or tocease doing business with Stokvis Multi-Ton Corp.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Post in Respondent's business offices and meetinghalls, copies of the attached notice marked "Appendix."'3Copies of this notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Respon-dent's authorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and shall be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers customarily are posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Mail to the Regional Director for Region 29 signedcopies of said notice for posting by Stokvis Multi-TonCorp., Perkins Trucking Co., Inc., Roadway Express, Inc.,IML Freight, Inc., and Vancar Motor Lines, Inc., or any ofthem, if said companies are willing to post such notices, atplaces where notices to their respective employees custom-arily are posted.(c) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.33 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board349